Citation Nr: 0617612	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for vertigo, currently 
evaluated as 10 percent disabling.   

2.  Entitlement to an increased (compensable) rating for 
seborrheic dermatitis.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the third finger of the right 
hand.  

4.  Entitlement to an increased (compensable) rating for a 
scar of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
February 1996, with prior active service totaling seventeen 
years, eight months, and twenty-four days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003, which, in pertinent part, confirmed and continued 
previously assigned ratings for the veteran's disabilities 
involving vertigo, residuals of a fracture of the right third 
finger, a scar of the left hand, and seborrheic dermatitis.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO in November 2004.  A 
transcript of that proceeding is of record.

The issue of the veteran's entitlement to an increased rating 
for seborrheic dermatitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, 
the Board received notification from the veteran-appellant 
requesting a withdrawal of that portion of his appeal 
involving his claims for increase for vertigo and a scar of 
the left hand.  

2.  The veteran's service-connected residuals of a fracture 
of the third finger of his right hand are shown to include 
minimal osteoarthritis of the first carpometacarpal joint and 
a 20 degree deviation in the radial direction at the proximal 
interphalangeal joint, but without limitation of motion or 
ankylosis.  

3.  The veteran's service-connected residuals of a fracture 
of the third finger of his right hand are not shown to 
require frequent periods of hospital care for treatment or to 
result in a marked interference with employment.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the issues presented involving his claims for increase for 
vertigo and a scar of the left hand.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The criteria for the assignment of an increased 
(compensable) rating for residuals, including osteoarthritis, 
of a fracture of the third finger of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5226, as in 
effect prior to August 26, 2002; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5229 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase:  Vertigo & Left Hand Scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran-appellant in this matter has 
withdrawn his appeal as to the claims for increase developed 
to date which pertain to his service-connected vertigo and a 
scar of the left hand, based on his written statement to that 
effect which was received by the Board during the travel 
Board hearing on November 18, 2004.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to such matters.  Accordingly, the Board 
does not have jurisdiction to review that portion of the 
instant appeal and it must therefore be dismissed.  

Claim for Increase:  Residuals of a Fracture of the Third 
Finger, Right Hand

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in March 2003 correspondence, and 
although such notice does not fully meet the elements 
identified in Dingess/Hartman, such is not for application in 
this appeal for an increased rating.  Finally, all pertinent 
examination and treatment records have been obtained and made 
a part of the veteran's claims folder to the extent that such 
records have been adequately identified or are otherwise 
available.  In addition, the veteran has been afforded a VA 
medical examination with respect to the residuals of his 
third finger fracture of the right hand and no further VA 
medical examination is shown to be warranted under the facts 
of this case.  See 38 C.F.R. § 3.159(c).  In light of the 
foregoing, it is found VA has satisfied its duties under the 
VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes (DCs) identify various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Service connection for residuals of a fracture of the third 
finger of the right hand was established by RO action in June 
1996.  At that time, a 0 percent schedular evaluation was 
assigned under DC 5299-5227, and such evaluation has remained 
in effect since that time.  By rating action in April 2003, 
the denial of which forms the basis of the instant appeal, 
the RO rated the disability in question under DC 5003-5229.  
Given that DC 5227 pertains to ratings for the fourth and 
fifth fingers, as opposed to the third finger that is herein 
at issue, it is determined that the residuals of the 
veteran's third finger fracture are most appropriately rated 
under DC 5299-5229.  

It, too, is noted that, during the course of this appeal, VA 
revised DCs 5216-5230, which pertain to ankylosis and 
limitation of motion of fingers.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  Such amendments became effective 
August 26, 2002.  On the basis of VAOPGCPREC 07-03, 69 Fed. 
Reg. 25179 (2004), and Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), it follows that only the old rating criteria 
apply to the period prior to the date of the change in law, 
and only the new rating criteria apply to the period after 
the date of the change in law.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis on the basis of limitation of motion under the 
appropriate DCs for the specific joint(s) involved.  See 
38 C.F.R. § 4.71a, DC 5003.  Prior to August 26, 2002, 
ratings were assignable under DCs 5220-5223 on the basis of 
favorable ankylosis of two or more digits.  Where only one 
joint of a digit was ankylosed or limited in its motion, the 
determination was to be made on the basis of whether motion 
was possible to within two inches of the median transverse 
fold of the palm, and where so possible, the rating was to be 
for favorable ankylosis, and where not, a rating for 
unfavorable ankylosis was for assignment.  Under DC 5226, a 
10 percent rating was assignable for unfavorable or favorable 
ankylosis of the middle finger, be it of the major or minor 
hand.  Extremely unfavorable ankylosis was ratable as an 
amputation under DCs 5152 through 5256.  

Effective from August 26, 2002, a 10 percent evaluation may 
be assigned for favorable or unfavorable ankylosis of the 
long finger of the major or minor extremity.  38 C.F.R. 
§ 4.71a, DC 5226.  Consideration must also be afforded 
whether an evaluation on par with amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or an interference with 
overall function of the hand.  Id.  

A 20 percent evaluation may be assigned for amputation of the 
long or middle finger of the major or minor extremity with 
metacarpal resection (more than one-half the bone lost).  For 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5154.

Under DC 5229, pertaining to limitation of motion of the 
index finger or of the long or middle finger, a 
noncompensable evaluation is warranted for limitation of 
motion of the index finger or of the long or middle finger 
with a gap of less than one inch (2.5 centimeters) between 
the fingertip and the proximal transverse crease of the palm 
of the hand, with the finger flexed to the extent possible 
and extension is limited by no more than 30 degrees.  An 
evaluation of 10 percent requires limitation of motion of the 
index finger or of the long or middle finger with a gap of 
one inch (2.5 centimeters) or more between the fingertip and 
the proximal transverse crease of the palm of the hand, with 
the finger flexed to the extent possible and extension is 
limited by no more than 30 degrees.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

The intent of the VA's Schedule for Rating Disabilities is to 
recognize painful motion with joint or periatricular 
pathology as productive of disability.  A further intention 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Testimony offered by the veteran is to the effect that he is 
bothered by pain of the right middle finger and an inability 
to left heavy objects during the course of his employment as 
a mail sorter.  Notwithstanding the veteran's testimony, VA 
medical examination in March 2003 showed there to be no 
limitation of flexion or extension of the right middle 
finger, with there being no report of anyklosis or an 
objective demonstration of pain.  X-rays revealed minimal 
osteoarthritis of the first carpometacarpal joint.  
Clinically, there was shown to be some injury to the proximal 
interphalangeal (PIP) joint of the middle finger, with the 
middle finger being noted to deviate at the PIP joint some 20 
degrees in a radial direction with rotation of the middle 
finger clockwise some 20 degrees in the region of the PIP 
joint.  The rotation and angular deviation were not found by 
the examiner to be significant enough to interfere materially 
with the middle finger fitting in properly between the other 
fingers.  

While there is evidence of arthritis, as but a single minor 
joint is involved per 38 C.F.R. § 4.45(f), the absence of an 
identified limitation of motion precludes the assignment of 
the minimum compensable evaluation under DC 5003.  Also 
lacking is evidence of multiple digit involvement, ankylosis, 
limitation of motion, or that tantamount to amputation, such 
as might warrant the assignment of a compensable evaluation 
under the rating criteria in effect prior to or on and after 
August 26, 2002.  Pain or painful motion, fatigue, 
incoordination, or flare-ups of symptoms are likewise not 
objectively documented throughout the appeal period, and 
there is no indication of any specific complaint or finding 
regarding any problem of the right middle finger in records 
of VA outpatient compiled since 1999.  

Lastly, in terms of extraschedular entitlement to an 
increased disability evaluation, see 38 C.F.R. § 3.321(b)(1), 
the Board finds that, other than the veteran's own testimony, 
the record is devoid of evidence that the residuals of the 
right third finger of the right hand results in a marked 
interference with employment or necessitates frequent periods 
of hospitalization, such as to render inadequate the regular 
schedular criteria.  No medical professional offers any 
finding or opinion to that effect and there is no evidence 
from the veteran's current employer, to the effect that a 
marked interference with employment has resulted from the 
fracture of the right third finger.  

On the basis of the foregoing, it is determined that a 
preponderance of the evidence is against the assignment of a 
compensable evaluation on either a schedular or 
extraschedular basis.  


ORDER

The appellate issues stemming from the veteran's claims for 
increase for vertigo and a scar of the left hand are 
dismissed.

An increased (compensable) rating for residuals of a fracture 
of the right middle finger is denied.  


REMAND

Additional development is deemed necessary with respect to 
the veteran's claim for an increased rating for seborrheic 
dermatitis.  A VA medical examination for evaluation of the 
veteran's dermatitis was conducted in March 2003 without the 
benefit of the veteran's claims folder and, in addition, 
clinical evaluation at that time disclosed evidence of 
seborrheic dermatitis of the head and face, which was noted 
to be part of the veteran's dry skin, but there was also 
noted to be eczematous dermatitis affecting both calves and 
possibly also the scalp, which too was partially attributed 
to a generalized dry skin problem.  Further medical input is 
deemed necessary in order to ascertain with certainty whether 
the veteran's eczematous dermatitis is part and parcel or 
secondary to the veteran's service-connected seborrheic 
dermatitis.  

Moreover, in its rating decision of April 2003, the RO 
determined that the veteran's service-connected seborrheic 
dermatitis was affecting less than 3.5 percent of the 
entirety of his body.  The factual basis for that conclusion 
is not shown in March 2003 report of the VA skin examination 
or elsewhere in the record.  It is also evident that the 
veteran indicated in hearing testimony offered in November 
2004 that he was receiving ongoing VA medical treatment for 
his service-connected skin disorder and that he had been seen 
during 2004 at the VA Medical Center in Dallas, Texas, for 
continuing care of such disability.  Records relating to such 
treatment during 2004 are not now on file and efforts are 
needed to retrieve same.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claim for an 
increased (compensable) rating for 
seborrheic dermatitis.  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.  The notice must include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's seborrheic 
dermatitis must be obtained for inclusion 
in his claims folder.  Such must include 
those records compiled at the VA Medical 
Center in Dallas, Texas, or through the 
VA's North Texas Health Care System since 
December 2003.  

3.  The RO must clarify its finding made 
within a rating decision entered on April 
9, 2003, that the veteran's seborrheic 
dermatitis affected less than 3.5 percent 
of his entire body.  The specific item of 
evidence upon which that finding is based 
must be specifically noted.  

4.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
dermatologist for the purpose of 
evaluating the nature and severity of his 
service-connected seborrheic dermatitis.  
An exact duplicate of the notice provided 
to the veteran of the scheduled date, 
time, and location of such examination 
must be obtained and made a part of the 
claims folder.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing.  All pertinent 
diagnoses must be set forth.  In 
addition, the examiner must note any and 
all areas of the veteran's body affected 
by seborrheic dermatitis and to what 
extent, and whether there is present 
eczematous dermatitis that is part and 
parcel of or secondary to the veteran's 
service-connected seborrheic dermatitis.  

5.  Lastly, the veteran's claim of 
entitlement to an increased (compensable) 
rating for seborrheic dermatitis must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take need take no action until otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.  



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


